Citation Nr: 9906574	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from July 1958 to July 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for scars of the left mandibular area, 
left wrist, and right wrist, each evaluated as noncompensably 
disabling, and denied service connection for headaches, and 
also denied entitlement to a 10 percent rating pursuant to 
38 C.F.R. § 3.324, for multiple noncompensable service-
connected disabilities.  

The case was previously before the Board in April 1998, when 
the Board issued its appellate decision regarding the issues 
of compensable ratings for scars of the left mandibular area, 
left wrist, and right wrist, and the claim of entitlement to 
a 10 percent rating pursuant to 38 C.F.R. § 3.324, for 
multiple noncompensable service-connected disabilities, at 
that time the issue of service connection for headaches was 
remanded to the RO for further procedural development.  The 
case was again before the Board in October 1998 when it was 
remanded for completion of the development mandated in April 
1998.  


FINDINGS OF FACT

1.  Chronic headaches were neither complained of nor 
identified during active military service.

2.  The chronic headaches first objectively reported many 
years after service are not related to service or any event 
therein.



CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that during active service in December 1960, 
the veteran sustained injuries described as acute trauma and 
laceration to the face and wrist, and mild contusion of the 
face, in a civilian bus accident, while on authorized leave.  
He was admitted to a private hospital for observation and 
further orders as to his Army transportation.  The medical 
records make no reference to a head injury or any period of 
unconsciousness.  Approximately 25 sutures were taken.  
Dressings were changed daily with no apparent infection.  The 
veteran was discharged and transferred to a military hospital 
after 72 hours of observation.  No complaints pertaining to 
the head or face were noted in the report of his June 1961 
physical examination for release from active service.  

Private medical records show the veteran was hospitalized in 
September 1977 for evaluation of frontal headaches said to be 
of three to four months duration.  The veteran described the 
headaches beginning in the frontal area as a pressure type 
pain which gradually increased in severity and frequency, 
associated with increasing irritability.  The veteran 
described occasional photophobia and distorted vision as the 
headache progressively worsened.  Headaches interfered with 
the veteran's ability to work.  In addition to headaches 
affecting the frontal areas, which he had noted for two 
years, the veteran reported a second type of headache which 
were seasonal in nature and had been noted for 10 to 12 
years.  He also had multiple allergies to dust, pollen, 
grain, and feathers.  Previous treatment with allergy 
medication had resulted in only partial relief of headache 
pain.  Physical examination of the head, nose, eyes, and 
throat was unremarkable and the veteran had no percussion 
tenderness over the sinuses.  He was treated with analgesics 
with rapid improvement.  The veteran also had some mild 
overlay of depression.  He was also seen in consultation with 
behavioral medicine.  It appeared he was having considerable 
difficulty with stress in his job as a mine foreman.  A 
routine computerized tomography (CT) scan of the brain 
revealed no abnormalities.  The diagnosis at discharge from 
the hospital was headache.  

VA outpatient treatment records dated in October 1996 show 
the veteran was seen complaining of a problem with stress.  
He complained of headache in the frontal area and pressure in 
the eyes which he related to stress.  The assessment was most 
likely sinusitis.  

On VA examination conducted in December 1996 the veteran 
complained of daily headache in the frontal location, worse 
with anxiety.  Physical examination revealed scars in the 
glabella and left mandibular areas which were well-healed, 
and non tender with no retraction.  Examination of the head, 
face, nose, and sinuses was within normal limits.  The 
diagnoses were 1.  Status post resection of sebaceous cyst in 
the glabella area, well-healed.  2.  Status post motor 
vehicle accident with medial wrist and left mandibular scars, 
well-healed.  3.  General anxiety disorder with depressive 
neuroses.  4.  Muscle contraction cephalalgia secondary to 
number 3.  

VA outpatient treatment records dated in February 1997 show 
the veteran was seen with severe headache after getting upset 
over "childhood stuff" in the mental health clinic.  The 
headache was associated with elevation of his blood pressure.  
On that occasion the veteran gave a history of headache since 
his motor vehicle accident in 1960.  His headache was 
relieved within two hours.  

When the veteran was seen for a follow-up evaluation in April 
1997 he gave a history of headache since an accident in the 
"war."  It was also noted he had a sinus condition.  
Clinical records dated in May 1997 show the veteran reported 
a long history of headache and post traumatic stress 
disorder.  He indicated he had headaches and nightmares at 
night.  The examiner noted headaches precipitated by marital 
stress.  The diagnosis was headaches - post traumatic.  


Analysis

It is contended by and on behalf of the veteran that he is 
entitled to service connection for chronic headaches which he 
attributes to injuries he sustained during active service.  
Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1131, 1153 (West 1991).  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the 
Department of Veterans Affairs (VA) shall have the burden of 
submitting evidence 


sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v.  Derwinski, 1 Vet.App. 78 (1990).  

In this case, the only medical evidence of nexus between 
headaches and service is the May 1997 diagnosis of post-
traumatic headaches.  Viewing this evidence in a light most 
favorable to the veteran, it is considered adequate to 
establish a plausible claim.  Accordingly, the claim is well 
grounded.  The record before the Board appears to be complete 
and no additional evidentiary development is shown to be 
warranted.  

The record in this case shows that the veteran sustained 
lacerations and a mild contusion to the face during active 
service in 1960.  Although the veteran now claims he was 
unconscious and sustained a head injury at the time of the 
accident, the records do not bear out this allegation.  The 
contemporaneous records of treatment make no reference to a 
head injury or to a period of unconsciousness.  Further, 
although the veteran has indicated that he has experienced 
headaches since that incident, no reference to headache was 
noted at the time of the injury or during subsequent active 
service, and the report of his physical examination for 
separation from service reflects no pertinent complaints or 
findings.  The earliest medical evidence of headaches dates 
from 1977.  At that time the veteran reported seasonal 
headaches which he had reportedly experienced for 10 to 12 
years, placing the onset three years after his separation 
from service.  He also complained of a pressure type headache 
said to have begun just two years earlier.  Physical 
examination and CT scan revealed no abnormalities or evidence 
of residuals of any injury.  It was noted the veteran had 
mild depressive overlay and apparently was experiencing

considerable stress on the job.  Nearly twenty years later 
the veteran was again seen for headaches which he related to 
stress.  Sinusitis was considered the likely cause at that 
time.  More recently the veteran was seen in 1997 giving a 
history of headaches since his motor vehicle accident in 
1960, with current complaints of headache which was treated 
without diagnosis.  On one occasion the veteran gave a long 
history of headache and PTSD.  At that time, the examiner 
noted headaches precipitated by marital stress, and entered a 
somewhat ambiguous diagnosis of headache - post traumatic.  
Given the contemporaneous evidence showing onset of headaches 
many years after service together with the lack of any 
contemporaneous evidence of headaches during or within many 
years of service separation, the Board finds the current 
statements by the veteran to be lacking in credibility.

With respect to the recent diagnosis of post-traumatic 
headaches, this diagnosis , while meeting the minimal 
standard of establishing well groundedness, does not provide 
a basis for granting service connection.  First, inasmuch as 
the record reflecting that diagnosis does not indicate the 
examiner was told about the veteran's accident in service, or 
that he reviewed the veteran's full medical record, it cannot 
be assumed that his diagnosis reflected a reference to injury 
in the 1960 incident.  Moreover, assuming that the veteran 
did provide a history of headaches since the bus accident 
during service, that history is not credible as discussed 
above.  Accordingly, the diagnosis of post-traumatic 
headaches is of minimal evidentiary value particularly when 
compared to the other evidence of record.

By contrast, the VA examiner in December 1996 clearly and 
directly addressed the issue of the etiology of the veteran's 
headaches.  After noting the complete history of the motor 
vehicle accident in 1960 with well-healed, nontender, left 
chin scar, as well a history of increased situational stress, 
the examiner did not conclude that the veteran's symptoms 
were related to the accident in service.  Rather, after a 
thorough physical examination of the veteran, and review of 
his history, the VA examiner's diagnosis was muscle 
contraction cephalalgia secondary to generalized anxiety with 
depressive neuroses.  After careful consideration of the 
evidence the Board finds that the preponderance of the 
credible evidence supports the conclusion that the veteran 
did not sustain chronic headaches during service and that the 
headaches first reported many years after service were 
unrelated to service and, in particular, the bus accident 
that occurred during service.  Since the preponderance of the 
evidence weighs heavily in favor of a denial of the claim, 
the doctrine of giving the veteran the benefit of the doubt 
is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for headaches is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


- 7 -


